Case 2:19-mj-01398 Document 1 Filed on 04/10/19 in TXSD Page 1 of 1

United States Courts
Southern District of Texas
FILED

A091 (Rev. 12/03) Criminal Complaint AUSA APR 10 2019

UNITED STATES DISTRICT COURT __ bavidu. Bradtey, Clerk of Court

 

Southern District Of Texas Corpus Christi Division

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs.
Amilcar Efrain AYALA-Ayala CaseNumber: C'- (F-/ 39 gm

1, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about April 07, 2019 in Hidalgo County, in
the Southern District Of Texas defendant(s)

 

Amilcar Efrain AYALA-Ayala being an alien to the United States, did knowingly and unlawfully enter the United States from
Mexico, at a point near Hidalgo, Texas on April 07, 2019 which said time and place was other than as designated by immigration
officials of the United States for the entrance of immigrants into the United States

 

in violation of Title 8 United States Code, Section(s) 1325(a}(1)
1 further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

On April 09, 2019 Border Patrol Agents encountered Amilcar Efrain AYALA-Ayala attempting to circumvent the United States
Border Patrol Checkpoint near Sarita, Texas. Border Patrol Agents determined Amilcar Efrain AYALA-Ayala to be a citizen
and national of El Salvador without any valid immigration documents to enter or remain in the United States legally. Amilcar
Efrain AYALA-Ayala stated he entered the United States illegally by crossing the Rio Grande River on or about April 07, 2019
near Hidalgo, Texas. Amilcar Efrain AYALA-Ayala entered the United States at a time and place not designated by
immigration officials for the entrance of immigrants into the country. AUSA Julie Hampton was briefed on the case and
accepted prosecution for a violation of Title 8 USC 1325, Illegal Entry into the United States.

I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS COMPLAINT ARE TRUE AND
CORRECT.

Continued on the attached sheet and made a part of this complaint: (J Yes BX] No

KLM

Signature of Complainant ~~~

Ruiz, Gilbert Border Patrol Agent
Submitted by reliable electronic means, sworn to, signature attested Printed Name of Complainant

telephonically per Fed.R.Crim.P.4.1, and probable cause found on

April 10, 2019 at Corpus Christi, Texas
Date City/State

Jason Libby U.S. Magistrate Judge Loser Lee,
Name of Judge Title of Judge Signature of Sige

 

 

 

 
